Citation Nr: 0934022	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  98-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.  Entitlement to an initial compensable evaluation for 
cluster headaches.  

3.  Entitlement to an initial compensable evaluation from 
November 14, 1997 to April 25, 2004 and to a rating in excess 
of 10 percent from April 26, 2004 for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The increased rating claims pertaining to the Veteran's low 
back and skin were previously before the Board in October 
2004 when they were remanded for additional evidentiary 
development.  All the issues on appeal were before the Board 
in February 2006 when they were remanded to cure a procedural 
defect.  

The Veteran was scheduled for a Board hearing in July 2006.  
He requested that his hearing be rescheduled as a RO hearing.  
The undersigned granted his motion to reschedule the hearing 
the same day in July 2006.  In December 2006, the Veteran 
requested that his request for a hearing be withdrawn.  

The issue of entitlement to a rating in excess of 20 percent 
for a low back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
inform the Veteran if any further action is required on his 
part.  


FINDINGS OF FACT

1.  The Veteran's service-connected cluster headaches are not 
prostrating.  

2.  During the appeal period, the Veteran's service-connected 
tinea versicolor was not manifested by exfoliation, exudation 
or itching involving an exposed surface, or exfoliation, 
exudation or itching involving an extensive area, nor was 
there evidence of extensive lesions, marked disfigurement, 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance.

3.  Beginning August 30, 2002 to the present, the service-
connected tinea versicolor is not present in 20 to 40 percent 
of the entire body or more or 20 to 40 percent of exposed 
areas affected or more, nor has the disorder required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs .  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
Veteran's cluster headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.124a, Diagnostic Code 8100 (2008).  

2.  The criteria for entitlement to an initial compensable 
evaluation from November 14, 1997 to April 25, 2004 and to a 
rating in excess of 10 percent from April 26, 2004 for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800-7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent 
to the Veteran in May 2005, March 2006, June 2006 and 
November 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life;

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

The VCAA letters sent to the Veteran requested that he 
provide evidence describing how his disabilities had 
increased in severity, as required by element (1).  

The letters included examples of specific types of evidence 
that would substantiate his claims.  The Board finds that the 
notice given informed the Veteran what evidence was needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life, as required under 
elements (1) and (4).  The Board finds that the first and 
fourth elements of Vazquez-Flores are satisfied.

As to element (2), the Board notes that the November 2008 
letter provided the Veteran with excepts of Diagnostic Code 
7806 and Diagnostic Code 8100.  The Veteran has not been 
provided with a copy of the previous rating criteria for 
evaluation of skin disorders.  The Board finds, however, that 
the previous rating criteria used to evaluate skin disorders 
do not require a specific test or measurement to warrant an 
increased rating.  An increased rating can be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the skin disability and the effect it has on 
the Veteran's personal and occupational life.  The failure to 
provide a copy of this rating criteria to the Veteran does 
not violate the holding in Vazquez.  

The Veteran was provided with notice via a letter dated in 
March 2006 as to how disability ratings and effective dates 
are determined, as required by element (3).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  In light of the foregoing, 
the Board finds that the requirements of Vazquez-Flores are 
either met or that any error in the specific VCAA notice 
letters are not prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  The RO provided the Veteran 
several appropriate VA examinations throughout the pendency 
of the appeal, most recently in 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file.  
The opinions consider all of the pertinent evidence of 
record, to include current VA medical records and private 
medical records and the Veteran's self-reported medical 
history, and provide rationales for the opinions stated.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran.  In 
December 2008, the Veteran reported that he did not have any 
further evidence to submit in support of his claims.  
Therefore, the Board may proceed to consider the merits of 
the claims decided herein.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose 
vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

General increased rating criteria

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the 
Board will consider whether staged ratings are appropriate to 
the pending appeal.


Entitlement to an initial compensable evaluation for cluster 
headaches.

The Veteran filed a claim of entitlement to service 
connection for headaches in November 1997.  In June 2004, the 
RO granted service connection for cluster headaches and 
assigned a non-compensable evaluation.  The Veteran has 
disagreed with the initial disability evaluation assigned.  

The Veteran's service-connected cluster headaches have been 
rated by analogy to migraine headaches under Diagnostic Code 
8100.  Migraines will be rated as 50 percent disabling with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The disability 
will be rated as 30 percent disabling with characteristic 
prostrating attacks occurring on an average once a month over 
last several months and as 10 percent disabling with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  A noncompensable rating will be 
assigned for less frequent attacks.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  A review of the medical evidence 
demonstrates to the Board that the Veteran's service-
connected cluster headaches are not manifested by any 
prostrating attacks.  The references in the medical evidence 
to the presence of headaches is minimal and none of those 
references indicate that the Veteran experiences prostrating 
attacks.  

At the time of a February 1998 VA general medical 
examination, the Veteran reported that he had recurrent 
headaches which occurred on one side of the head, mainly on 
the right, associated with watering of the eyes and 
photophobia.  He denied nausea and vomiting.  

A private clinical record dated in November 2000 indicates 
the Veteran had a history of cluster headaches for which he 
took Motrin once per week.  

In November 2001, the Veteran reported he had a headache the 
previous Saturday.  The next day he also had a headache with 
nausea but he felt better after eating.  

In March 2002, the Veteran denied having headaches.  

In August 2002, the Veteran reported he had occasional 
cluster headaches.  

At the time of a VA neurological examination which was 
conducted in April 2004, the Veteran reported his headaches 
would last for an hour or an hour and a half.  They sometimes 
woke him up at night.  The headaches were more severe during 
active duty.  They occurred approximately two to three times 
per week.  When he had headaches, he would sit and relax, he 
did not sit in the sun and he rubbed the temple and occipital 
region.  The impression was history of cluster headaches.  

In June 2005, the Veteran reported he experienced photophobia 
associated with migraine headaches.  The Veteran reported he 
had migraines once to twice per week, lasting 15 minutes to 
one hour.  He used pressure or Frijol to relieve the 
headache.  The impression was history of migraine headache.  

The Board finds there is no evidence of record indicating 
that the service-connected cluster headaches were productive 
of prostrating attacks.  The Veteran has not alleged that he 
experiences prostrating attacks in his statements submitted 
to the Board.  In a July 1999 statement, the Veteran reports 
he was treated for severe headaches and that the headaches 
were extremely painful.  In a July 2005 statement, he reports 
that the medical records document that he had more than one 
headache every two months.  This symptomatology does not 
equate to a compensable evaluation for headaches.  While the 
headache was reported as being severe, there is no indication 
that the headache was prostrating.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's headache claim under 
C.F.R. § 3.321(b)(1) in the June 2005 Supplemental Statement 
of the Case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the service-connected cluster headaches.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms reported by the Veteran to be associated with 
his service-connected cluster headaches consists of pain and 
photophobia.  This symptomatology is encompassed in 
Diagnostic Code 8100 which evaluates the disorder based on 
prostrating attacks.  The presence of pain and photophobia 
can be considered as part of a prostrating attack.  The Board 
finds that even if the available schedular evaluation for the 
headache disability is inadequate (which it manifestly is 
not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  
The record does not show that the Veteran has required 
frequent hospitalizations for headaches.  In fact, there is 
no evidence at all indicating the Veteran was hospitalized 
for treatment of headaches during the appeal period.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the headache disability.  
In July 1999, the Veteran alleged that he was denied career 
retraining due to his history of headaches.  Other than this 
one statement, there is no evidence of record which indicates 
that the Veteran's service-connected headaches resulted in 
any industrial incapacity.  It appears that the Veteran has 
remained gainfully employed during the entire appeal period.  
The Board finds that the single reference to being denied 
career retraining due to headaches does not constitute 
sufficient evidence of marked interference with employment, 
particularly in light of the fact that the Veteran has 
maintained employment during the appeal period.  The Board 
finds there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

The Board finds that an increased rating is not warranted at 
any time during the appeal period.  Assignment of a staged 
rating for any time period is not appropriate.  


Entitlement to an initial compensable evaluation from 
November 14, 1997 to April 25, 2004 and to a rating in excess 
of 10 percent from April 26, 2004,  for tinea versicolor.

In November 1997, the Veteran submitted a claim of 
entitlement to service connection for a skin disorder.  In 
June 1998, the RO granted service connection for tinea 
versicolor and assigned a non-compensable disability 
evaluation effective from November 1997.  The Veteran 
appealed the initial disability evaluation assigned.  In June 
2004, the RO granted an increased rating to 10 percent for 
the tinea versicolor effective from April 2004.  

While this appeal was pending, the applicable rating criteria 
for evaluating skin disorders were amended - effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Board will apply both the old and new versions of the 
criteria to the veteran's claim.  The revised criteria only 
can be applied prospectively from the effective date of the 
change, whereas the former criteria may be applied both prior 
to and since the change.  See VAOPGCPREC 7-2003; 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  See, also, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

The veteran's skin condition is evaluated under Diagnostic 
Code (DC) 7813.  Prior to August 2002, the rating schedule 
noted that, unless otherwise provided, DCs 7807 through 7819 
were to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.

Under the former DC 7806, for eczema, a 10 percent evaluation 
was warranted where the skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
warranted where the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation was warranted where the 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2001).

Under the current version of DC 7813, effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806). 38 C.F.R. § 4.118, 
DC 7813 (2008).

Under current DC 7806, a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, DC 7806.

At the time of a February 1998 VA general medical 
examination, physical examination revealed tinea versicolor 
on the back.  There was no eczema, erythromalalgia, phlebitis 
or ulcerations of the skin.  

A VA skin examination was conducted in April 2004.  The 
Veteran had two dermatologic conditions.  He had actopic 
dermatitis on the arms and tinea versicolor on the back.  The 
tinea versicolor was found to be progressive.  The treatment 
was Atarax which was used on a daily basis.  The Veteran also 
utilized Eucerin cream and other moisturizing creams.  The 
Veteran did not use corticosteroid or immunosuppressant 
drugs.  The Eucerin cream was topical and the Atarax was 
systemic.  The Veteran did not require intensive light 
therapy, UVD, PUVA or electron beam.  There were no systemic 
symptoms.  The local symptoms were pruritis.  There were no 
benign or malignant neoplasms.  There was no urticaria.  
There was no primary cutaneous vasculitis or erythema 
multiforme.  The examiner noted extensive hypopigmented 
patches on the Veteran's back which comprised 13 percent of 
his body surface area.  The area was not normally exposed.  
There was no scarring or disfigurement.  There was no acne or 
chloracne.  There was no alopecia, alopecia areata or 
hyperhydrosis.  The pertinent diagnosis was active tinea 
versicolor.  

In a January 2005 statement, the Veteran's spouse wrote that 
she had noticed a much greater spread of tinea versicolor on 
the Veteran's back.  She observed that his skin was 
constantly dry and caused the Veteran a great deal of 
discomfort.  He constantly itched his back.  She applied 
emollients to ease the discomfort.  She reported that, at 
times, the disease affected the Veteran severely, causing him 
sleep deprivation and requiring the use of anti-itch 
medication.  

A VA skin examination was conducted in July 2005.  The 
Veteran reported that his skin disease had been progressive 
with exacerbation in the winter.  The last exacerbation was 
three months prior.  Treatment consisted of sulsain shampoo 
and hydroxyzine tablets.  The local symptoms were severe 
pruritis.  There were no systemic symptoms such as fever or 
weight loss.  There were no malignancies and there were no 
benign neoplasms.  No urticaria or vasculitis was present.  
The examiner wrote that the Veteran had extensive 
discoloration on the back, especially in the middle of the 
back.  There were no other lesions.  There was no scarring, 
disfigurement, alopecia, alopecia areata or hyperhydrosis.  
The diagnosis was tinea versicolor.  The exposed areas of the 
skin were not affected.  The examiner estimated that 13% of 
the body was covered by skin lesions.  There was no 
functional impairment.  

In October 2006, it was noted that the Veteran had 
hyperpigmentation with mild scarring of the left upper 
quadrant of the abdomen post steam injury.  Service 
connection is not in effect for this disorder.  

The Board finds that an increased rating is not warranted 
when the tinea versicolor is evaluated under the former 
Diagnostic Code for rating skin disorders.  The medical 
records reviewed above demonstrate that there is no evidence 
of record of the presence of exfoliation, exudation or 
itching involving an exposed surface or extensive area.  The 
service-connected tinea versicolor is on the Veteran's back 
so an exposed area is not involved.  The report of the April 
2004 VA examination indicates that actopic dermatitis was 
present on the arms.  Service connection is not in effect for 
this skin disorder and there is no indication that it is 
linked in any way to the service-connected tinea versicolor.  
An increased rating cannot be based on the presence of the 
non-service-connected atopic dermatitis.  Furthermore, the 
evidence demonstrates that approximately 13 percent of the 
body was covered by tinea versicolor lesions.  While an 
"extensive area" is not defined by the Diagnostic Code, the 
Board finds that less than one fifth of the whole body does 
not constitute an extensive area.  The evidence of record 
only includes one instance of a report of the presence of 
constant itching which was provided by the Veteran's spouse 
in the January 2005 statement.  There is no other evidence 
indicating that the service-connected skin disability is 
manifested by constant itching.  The Veteran has not alleged 
such a fact pattern at the times of his VA examinations or 
otherwise.  The Board finds that the preponderance of the 
evidence of record demonstrates that the service-connected 
skin disability is not manifested by constant itching.  
Additionally, there is no evidence of record documenting that 
the disability is productive of exudation, extensive lesions 
(see above), marked disfigurement, ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
exceptional repugnance.  

The Board finds that an increased rating is not warranted for 
the service-connected tinea versicolor when it is evaluated 
under rating criteria currently in effect for skin disorders.  
The medical evidence does not document that the skin 
disability is present on 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected.  As set out 
above, the greatest area of coverage is 13 percent of the 
Veteran's total body area and the disability is on a non-
exposed part.  The Veteran has not received systemic therapy 
such as corticosteroids or other immunosuppressive drugs to 
treat the disability.  The Veteran was taking Atarax at the 
time of the April 2004 VA examination on a daily basis.  
While the examiner who conducted the April 2004 VA 
examination noted that the Atarax was a systemic drug, the 
examiner also specifically noted that the Veteran did not use 
corticosteroid or immunosuppressant drugs.  None of the VA 
examinations or clinical records resulted in a finding that 
the Veteran's skin disorder had any systemic manifestations.  
The Atarax is a systemic drug but is not a corticosteroid or 
immunosuppressant drug.  The Board finds the Veteran's use of 
Atarax does not warrant an increased rating under the current 
rating criteria for evaluation of skin disorders as it does 
not represent the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period.  A staged rating will not 
be assigned.  

The Board finds that referral of the skin claim for 
consideration of an extraschedular evaluation is not 
warranted.  

The symptoms reported by the Veteran to be associated with 
his service-connected skin disorder consist of the presence 
of lesions and itching.  This symptomatology is encompassed 
in current and previous rating criteria used to evaluate skin 
disorders.  The Board further finds that even if the 
available schedular evaluation for the skin disability is 
inadequate (which it manifestly is not), the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
skin disorders.  In fact, there is no evidence at all 
indicating the Veteran was hospitalized for treatment of skin 
problems during the appeal period.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the skin disability.  The Veteran has not 
alleged such symptomatology and there is no other indication 
in the claims file that the skin disability is manifested by 
any industrial incapacity.  As set out above, it appears that 
the Veteran has remained gainfully employed during the entire 
appeal period.  The Board finds there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.


ORDER

An initial compensable evaluation from November 14, 1997 to 
April 25, 2004 and a rating in excess of 10 percent from 
April 26, 2004 for tinea versicolor is denied.

An initial compensable evaluation for cluster headaches is 
denied.  


REMAND

The Veteran has claimed entitlement to a rating in excess of 
20 percent for a low back disability.  The last time the 
Veteran's back was examined for compensation and pension 
purposes was in June 2005.  A review of the clinical evidence 
of record demonstrates that, beginning in 2007, the Veteran 
began to complain of shooting pains which went down his leg.  
This symptomatology was not present prior to this time.  The 
Board is unable to determine if this symptomatology is 
associated with the service-connected low back disability.  
VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  As 
there is evidence in the claims file of an apparent increase 
in severity of the service-connected low back disability, the 
Board finds a remand is required to obtain a current VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his low back disability since 
2008.  After securing any necessary 
releases, obtain these records.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Schedule the Veteran for a VA 
examination of the spine to address the 
current severity of his lumbar spine 
disability.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the lumbar spine should include range of 
motion studies.  With regard to range of 
motion testing, the examiner should 
report at what point (if any, in degrees) 
pain is elicited as well as whether there 
is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of any 
incapacitating episodes, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity) due to the service-
connected low back disability.  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  

3.  After completion of the above, review 
the expanded record, and readjudicate the 
issue of entitlement to a rating in 
excess of 20 percent for the service-
connected low back disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


